SIMMS, Justice,
dissenting:
While I agree with the majority’s construction of 21 O.S.1987 § 567, I would not assume original jurisdiction of this matter as it is not in proper posture for consideration on writ of prohibition.
Petitioner could have demanded a jury trial and upon the trial court’s refusal, he could then have sought extraordinary relief or writ of habeas corpus, but he did not. Instead he waived his jury trial. Now he is before us seeking to compel the trial court to give him the jury trial he waived. The awkward and inappropriate present posture of this matter for decision by prohibition is evidenced by the majority’s disposition. It gratuitously sets aside the waiver and directs the trial court to inquire of petitioner as to his preference for jury or nonjury trial and to proceed from there. This is obviously not an order issued to prevent an inferior court from usurping or exercising unauthorized jurisdiction such as contemplated by our cases. See, e.g., Nieman & Northcutt v. Mains, 188 Okl. 207, 107 P.2d 1022 (1941).
Also, petitioner could now preserve this issue for appeal and present it by way of that usual remedy. The matter is not properly before us on prohibition and our decision here is no more than an advisory opinion.